Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

 JESUS GONZALEZ, an individual,

                 Plaintiff,                                    CASE NO.:

 v.

 BLUE STORM INVESTMENTS, LLC
 d/b/a THE DRIFT HOTEL, a Florida limited
 liability company,

             Defendant.
 ______________________________________/

                                              COMPLAINT

           Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues Defendant, BLUE STORM

 INVESTMENTS, LLC d/b/a THE DRIFT HOTEL (hereinafter “Defendant”), for injunctive relief,

 attorneys’ fees, and litigation costs, including but not limited to disbursements, court expenses,

 and other fees, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”)

 and the ADA Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                           INTRODUCTION

      1.   Defendant owns and/or operates that certain hotel known as THE DRIFT HOTEL located

 at 3005 Alhambra Street, Ft. Lauderdale, Florida (the “Hotel”). The Hotel has a website located at

 www.thedrifthotel.com (the “Website”). The Hotel takes reservations through its website and/or

 third-party websites and provides information regarding available guestrooms and amenities.

      2.   As of March 15, 2012, all hotels are required to ensure that reservation systems, including

 online reservation systems (a) identify and describe disabled accessible features of the hotel in

 detail; (b) identify and describe accessible features of ADA compliant guest rooms in sufficient

 detail; (c) permit disabled individuals to independently assess whether the hotel and its available
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 9



 guestrooms meet their individual accessibility needs; and (d) allow reservations to be taken for

 accessible guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not

 complied. This lawsuit follows.

                                    JURISDICTION AND VENUE

    3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.,

 §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

 enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

 2201 and 2202).

    4. This Court has personal jurisdiction over Defendant in this action. Defendant owns or

 operates the Website, which is an interactive website through which Defendant seeks to

 consummate financial transactions (reservations and payments) with residents of this District (and

 others) who visit the Website, and Defendant violated Plaintiff’s civil rights in this District, as set

 forth more fully below.

    5. Venue lies in this District pursuant, inter alia, to 28 U.S.C. §1391(a)(2), because a

 substantial part of the events or omissions giving rise to the claims here at issue occurred in this

 District; Plaintiff encountered Defendant’s ADA violations in this District.

                                              PARTIES

    6.    At all times Material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age of

 18 years, sui juris, and a resident of Miami-Dade County, Florida.




    1
       This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
 requirements apply not only to the Website, but also to every online reservation system on which
 reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
 and others.
                                                     2
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 9



    7.    Plaintiff has at all material times suffered from a “qualified disability” under the ADA.

 Plaintiff uses a wheelchair for mobility purposes.

    8.    Defendant is the owner and/or operator of the Hotel and has control over the content of

 the Website, through which Hotel reservations are taken.

                                    COUNT I
                VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

    9.    On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide

 a clear and comprehensive national mandate for the elimination of discrimination against

 individuals with disabilities and to provide clear, strong, consistent, enforceable standards

 addressing such discrimination, invoking the sweep of congressional authority in order to address

 the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

 federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

 12101(b)(l) - (4).

    10. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

 Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

 Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

 of lodging were required to conform to these revised regulations on or before March 15, 2012.

    11. On March 15, 2012, the revised regulations implementing Title III of the ADA took

 effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

 28 C.F.R. §36.302(e)(l) provides that:

                Reservations made by places of lodging. A public accommodation
                that owns, leases (or leases to), or operates a place of lodging shall,
                with respect to reservations made by any means, including by
                telephone, in-person, or through a third party –

                       (i)     Modify its policies, practices, or procedures to
                               ensure that individuals with disabilities can make

                                                      3
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 9



                                reservations for accessible guest rooms during the
                                same hours and in the same manner as individuals
                                who do not need accessible rooms;

                        (ii)    Identify and describe accessible features in the hotels
                                and guest rooms offered through its reservations
                                service in enough detail to reasonably permit
                                individuals with disabilities to assess independently
                                whether a given hotel or guest room meets his or her
                                accessibility needs;

                        (iii)   Ensure that accessible guest rooms are held for use
                                by individuals with disabilities until all other guest
                                rooms of that type have been rented and the
                                accessible room requested is the only remaining
                                room of that type;

                        (iv)    Reserve, upon request, accessible guest rooms or
                                specific types of guest rooms and ensure that the
                                guest rooms requested are blocked and removed
                                from all reservations systems; and

                        (v)     Guarantee that the specific accessible guest room
                                reserved through its reservations service is held for
                                the reserving customer, regardless of whether a
                                specific room is held in response to reservations
                                made by others.

    12. In promulgating the new requirements, the Department of Justice made clear that

 individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

 immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

 Appx. A.

    13. Hotels (and motels) are required to identify and describe all accessible features in the

 hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive

 information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Part

 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”




                                                     4
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 5 of 9



 does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part

 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

    14. In addition,

                hotel rooms that are in full compliance with current standards may
                differ, and individuals with disabilities must be able to ascertain
                which features – in new and existing facilities – are included in the
                hotel’s accessible guest rooms. For example, under certain
                circumstances, an accessible hotel bathroom may meet accessibility
                requirements with either a bathtub or a roll in shower. The presence
                or absence of particular accessible features such as these may mean
                the difference between a room that is usable by a particular person
                with a disability and one that is not.

 28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

 features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

 features that may (or may not) be offered within a particular room.

    15. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

 sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible guestroom,

 to specify the room type, the type of accessible bathing facility in the room, and the

 communications features in the room. 28 C.F.R. Part 36, Appx. A.

    16.    However, for hotels in buildings constructed prior to the 1991 Standards, information

 about the hotel should include, at a minimum

                information about accessible entrances to the hotel, the path of travel
                to guest check-in and other essential services, and the accessible
                route to the accessible room or rooms. In addition to the room
                information described above, these hotels should provide
                information about important features that do not comply with the
                1991 Standards. For example, if the door to the “accessible” room
                or bathroom is narrower than required, this information should be
                included (e.g., door to guest room measures 30 inches clear).
                [emphasis added].

    28 C.F.R. Part 36, Appx. A.



                                                    5
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 6 of 9



    17. The Hotel is a place of public accommodation that owns and/or leases and operates a

 place of lodging pursuant to the ADA.

    18. The Website (and all other online reservation platforms used by the Hotel) allow

 reservations for the Hotel to be taken online. The Defendant has control over information provided

 to the public about the Hotel through the Website and/or other online platforms.

    19. Prior to filing this lawsuit, Plaintiff visited the Website and encountered ADA violations.

 The Website does not provide required accessibility information or allow for the reservation of an

 accessible room in the required manner. It is not in compliance with all ADA requirements, as set

 forth above.

    20. In addition, upon information and belief, Defendant may not effectively (i) ensure that

 accessible guest rooms are held for use by individuals with disabilities until all other guest rooms

 of that type have been rented and the accessible room requested is the only remaining room of that

 type; (ii) reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure

 that the guest rooms requested are blocked and removed from all reservations systems; or (iii)

 guarantee that the specific accessible guest room reserved through its reservations service is held

 for the reserving customer, regardless of whether a specific room is held in response to reservations

 made by others. Discovery is required on these issues.

    21. Plaintiff will visit the Website again immediately upon the Defendant’s compliance with

 the laws and regulations specified herein, in order learn about the accessible (and inaccessible)

 features of the Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms,

 assess the extent to which the hotels meet each of his specific accessibility needs, and determine

 whether he can reserve an accessible guestroom.




                                                    6
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 7 of 9



    22. Defendant has discriminated against Plaintiff and all other mobility-impaired individuals,

 by denying full and equal access to and enjoyment of the goods, services, facilities, privileges,

 advantages and accommodations offered on the Websites, due to the continuing ADA and

 ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website (and

 other online reservation platforms, as applicable) into compliance with the ADAAG revisions, but

 has failed or refused to do so.

    23. Modifying the Website (and other online reservation platforms, as applicable) to comply

 with the ADA and ADAAG is accomplishable without undue burden or expense and is readily

 achievable. But in any event, upon information and belief, the Website has been altered, updated,

 and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

    24. Defendant will continue to discriminate against Plaintiff and all other disabled

 individuals who access the Website (and other online reservation platforms, as applicable) unless

 and until Defendant modifies the Website (and other online reservation platforms, as applicable)

 to set forth all required information, as set forth above.

    25. Plaintiff is without an adequate remedy at law and reasonably anticipates that he will

 continue to suffer this harm unless and until Defendant is required to correct the ADA violations

 found upon the Website (and other online reservation platforms, as applicable), and to maintain

 the Website (and other online reservation platforms, as applicable), inclusive of the online

 reservation system, and accompanying policies and procedures, in a manner that is consistent with

 and compliant with ADA and ADAAG requirements.

    26. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to

 Plaintiff, including an Order that compels Defendant to enact policies that are consistent with the

 ADA and its remedial purposes, and to alter and maintain its Website (and other online reservation



                                                     7
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 8 of 9



 platforms, as applicable), and all online reservation systems, in accordance with the requirements

 set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

        WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter

 judgment against Defendant, in his favor, as follows:

            a. A declaration that the Website (and other online reservation platforms, as

                applicable) is owned, leased, operated, and/or controlled by Defendant is in

                violation of the ADA;

            b. Temporary and permanent injunctive relief enjoining Defendant from continuing

                its discriminatory practices, including the requirement that Defendant permanently

                implement policies, practices, procedures, including online content, consistent with

                the mandates of the 2010 ADAAG Standards on its Website (and other online

                reservation platforms, as applicable);

            c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

                or controlling content on any website through which it is offering online

                reservations for any hotel that it owns or operates, unless such website and online

                reservation system fully comply with 28 C.F.R. §36.302(e)(l);

            d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

                associated with this action, in favor of Plaintiff;

            e. An award of compensatory damages deemed just and appropriate to Plaintiff; and

            f. Such other and further relief as this Court deems just, necessary and appropriate

                under the circumstances.

        DATED this 9th day of September, 2020.




                                                     8
Case 1:20-cv-23751-UU Document 1 Entered on FLSD Docket 09/09/2020 Page 9 of 9



                                             Respectfully Submitted,

                                             LAW OFFICES OF NOLAN KLEIN
                                             Attorneys for Plaintiff
                                             5550 Glades Road, Suite 500
                                             Boca Raton, FL 33431
                                             PH: (954) 745-0588
                                             www.nklegal.com

                                       By:     /s/ Nolan Klein
                                             NOLAN KLEIN, ESQUIRE
                                             Florida Bar No. 647977
                                             klein@nklegal.com
                                             amy@nklegal.com




                                        9
